COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:        Joshua Conlan v. Jade Poe

Appellate case number:      01-17-00761-CV

Trial court case number:    C-1-CV-17-005454-CV

Trial court:                County Court at Law No. 4 of Travis County

       Appellant, Joshua Conlan, has filed a notice of appeal of the trial court’s “Protective
Order” signed on September 6, 2017. The clerk’s record was filed in this Court on January 4,
2018. The court reporter notified the Clerk of this Court that there is a court reporter’s record,
appellant had not paid or made arrangements to pay for the record, and the reporter’s record
could be filed by December 8, 2017. A reporter’s record has not been filed.
        In his notice of appeal, appellant requested the appellate record. And, appellant has
submitted, in this Court, documents indicating that he is incarcerated and indigent, and has
filed, in the trial court, documents indicating his inability to pay. See TEX. R. CIV. P. 145(a)–
(c). Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs. See
TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
       The court reporter is directed to file with this Court, within 30 days of the date of
this order and at no cost to appellant, a reporter’s record. See TEX. R. CIV. P. 145(a), (c);
TEX. R. APP. P. 35.1, 35.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually        Acting for the Court

Date: January 18, 2018